405 F.2d 182
UNITED STATES of America ex rel. Hughley JENKINS, 04514, Appellant,v.Edward J. HENDRICKS, Supt. Philadelphia Prisons, Pennsylvania.
No. 17192.
United States Court of Appeals Third Circuit.
Submitted November 4, 1968.
Decided December 18, 1968.

Hughley Jenkins, pro se.
Welsh S. White and Roger F. Cox, Asst. Dist. Attys., Philadelphia, Pa. (Michael J. Rotko, Asst. Dist. Atty., Chief, Appeals Division, Richard A. Sprague, First Asst. Dist. Atty., Arlen Specter, Dist. Atty., Philadelphia, Pa., on the brief), for appellee.
Before KALODNER, FORMAN and STAHL, Circuit Judges.
OPINION OF THE COURT
PER CURIAM.


1
In the instant case the relator Jenkins on October 24, 1967, petitioned the District Court for a writ of habeas corpus alleging that he had been deprived by the Pennsylvania courts of his constitutional rights to a "speedy preliminary hearing"; a "speedy trial"; and a prompt disposition of his motion to suppress evidence.


2
The District Court denied Jenkins' petition on November 15, 1967 on the ground that there had been a failure to exhaust available state remedies.


3
The record amply sustains the District Court's disposition.


4
Moreover, it appears that subsequent to the District Court's denial of Jenkins' petition he entered pleas of guilty in the state court on April 29, 1968 to separate indictments charging him with receiving stolen goods, and forgery. He was then sentenced to serve a term of not less than seven months nor more than 23 months. Other charges pending against Jenkins were then nol prossed.


5
It is settled that a plea of guilty waives all nonjurisdictional defects. United States v. Ptomey, 366 F.2d 759 (3 Cir. 1966).


6
The Order of the District Court will be affirmed.